                                                                               8/7/2019
                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MONTANA

                               HELENA DIVISION

 WEH Magic Valley Holdings, LLC, a
 limited liability corporation,
                                                 No. CV-15-50-H-SEH
                           Plaintiff,

 vs.                                             ORDER


 EIH Parent, LLC, a limited liability
 company, and James Carkulis, an
 individual,

                           Defendant.

       On August 6, 2019, the Court conducted a status conference to consider and

establish a specific program, timetable, and schedule for address and disposition of

issues on remand remaining for resolution identified in the Memorandum of the

United States Court of Appeals for the Ninth Circuit, filed June 6, 2019.

       Upon the record made it open court,

       ORDERED:

       I.    Defendant EIH Parent, LLC ("EIH") shall have to and including

August 16, 2019, in which to file an amended complaint for what Defendant EIH
asserts to be a compulsory counterclaim against Plaintiff for certain "distributions"

now due and owing by Plaintiff to Defendant EIH, liability for which distributions

did not accrue until 2018 after this action was filed and pending.

      2.     Plaintiff shall have to and including August 30, 2019, in which to file

an answer to the amended complaint.

      3.     Defendant EIH is directed to file, on or before August 16, 2019, a

brief in support of its position that discovery and potential motion practice related

to the compulsory counterclaim identified in paragraph 1 will be necessary and

appropriate and that trial of the breach of contract claim of Plaintiff WEH Magic

Valley Holdings, LLC against Defendant EIH Parent, LLC and the fraud claim of

PlaintiffWEH Magic Valley Holdings, LLC against Defendant James Carkulis

should be delayed pending address and resolution of anticipated discovery and

motion practice which will be directed to the amended complaint for the

distributions described in paragraph .1.

      4.     Plaintiff shall have to and including August 30, 2019, in which to file

a brief in response to Defendant EIH' s brief that will be due on or before August

16, 2019. An optional reply brief by Defendant EIH shall be due on or before

September 20, 2019.

      5.     Each party shall have to and including August 23, 2019, in which to

file a brief in support of its position on the issue of whether the pending breach of
contract and fraud claims should be tried together or separated for trial. Response

briefs from both parties shall be due on or before September 6, 2019. Optional

reply briefs shall be due on or before September 20, 2019.

      6.    Additional hearings and conferences to address relevant case issues

will be set by further order of Court as may be necessary and appropriate.

      DATED this    7iy     of August, 2019.


                                           ~-fa'W
                                             United States District Judge
